Citation Nr: 1035202	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  05-36 823A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for cubital tunnel 
syndrome.

2.  Entitlement to service connection for hardening of the 
femoral artery.

3.  Entitlement to an initial compensable disability rating for 
leg length discrepancy (left leg shorter than right).

4.  Entitlement to an initial disability rating in excess of 30 
percent for adjustment disorder with generalized anxiety 
disorder.

5.  Entitlement to an earlier effective date for the grant of 
service connection for adjustment disorder with generalized 
anxiety disorder.

6.  Entitlement to an earlier effective date for the grant of 
service connection for lumbar strain and degenerative disc 
disease, L5-S1.




REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Van Stewart


INTRODUCTION

The Veteran served on active duty from January 1978 to October 
2001.

This matter comes to the Board on appeal from January 2004, 
August 2007, and October 2008 decisions by the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Veteran submitted new evidence at the time of his December 
2009 hearing a member of the Board of Veterans' Appeals (Board).  
The Veteran has specifically waived the right to have the RO 
consider this evidence in the first instance.  38 U.S.C. 
§ 20.1304(c) (2009).  

During the December 2009 Board hearing, the appellant asserted 
that several claims are implied by the evidence of record.  
Specifically, those claims are (1) a claim for an earlier 
effective date for the award of service connection for both a 
cervical spine and a thoracic spine disability; (2) a claim that 
the RO has incorrectly applied the bilateral factor with respect 
to Diagnostic Codes 5275, 7803, and 7804; and (3) a claim that a 
previously awarded rating for degenerative changes of the 
bilateral hands was incorrectly established as 10 percent 
disabling for both hands rather than 10 percent for each hand.  
(A September 2005 Report of Contact is of record supporting this 
assertion).  Because there is no evidence that these issues have 
been addressed by the agency of original jurisdiction (AOJ), the 
Board does not have jurisdiction over them, and they are referred 
to the AOJ for appropriate action.  

(Consideration of the appellant's claims for entitlement to an 
initial compensable disability rating for leg length discrepancy, 
and for entitlement to an initial disability rating in excess of 
30 percent for adjustment disorder with generalized anxiety 
disorder, is deferred pending completion of the development 
sought in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  The Veteran does not have cubital tunnel syndrome that is 
related to his military service.

2.  The Veteran does not have femoral artery hardening that is 
related to his military service.

3.  A claim of service connection for a mental disorder was not 
received until January 24, 2007.  

4.  The report of a comprehensive VA medical examination given 
the day following the Veteran's retirement from service reported 
a normal lumbosacral spine x-ray, and concluded that there was 
insufficient clinical evidence of any acute or chronic 
lumbosacral spine disorder or residuals thereof.  

5.  The Veteran was initially diagnosed with lumbar strain and 
degenerative disc disease at L5-S1 on November 24, 2003, which 
the examiner attributed to the Veteran's service-connected pelvic 
disability and his abnormal leg length.  


CONCLUSIONS OF LAW

1.  The Veteran does not have cubital tunnel syndrome that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2009). 

2.  The veteran does not have femoral artery hardening that is 
the result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306.

3.  The criteria for an award of an effective date prior to 
November 22, 2006, for the award of service connection for 
adjustment disorder with generalized anxiety disorder have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.400 (2009).  

4.  The criteria for an award of an effective date prior to 
November 24, 2003, for the award of service connection for lumbar 
strain and degenerative disc disease, L5-S1, have not been met.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in May 2006, May 
2007, and April, May, and November 2008.  Although the complete 
notice required by the VCAA was not provided until after the RO's 
initial adjudication of the appellant's claims, any timing errors 
have been cured by the RO's subsequent actions.  Id.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured an examination with respect to the cubital 
tunnel syndrome issue.  As explained below, an examination as to 
femoral artery issue was not required.  VA has no duty to inform 
or assist that was unmet.  

II.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  

Certain chronic diseases, including arteriosclerosis, may be 
presumed to have been incurred in or aggravated by service if 
they become manifest to a degree of 10 percent or more within one 
year of leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a).  It is not enough that an injury or 
disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

Further, disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary); see also 
McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current 
disability requirement is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim).  In 
other words, the evidence must show either that a veteran 
currently has the disability for which benefits are being 
claimed, or that he had that disability at some time during the 
pendency of the claim.  

A.  Cubital Tunnel Syndrome

The Veteran contends that he has cubital tunnel syndrome that is 
etiologically related to his military service.  A November 2001 
EMG/NCS report shows that electro-diagnostic evidence suggested a 
right-sided median neuropathy at the wrist region, which was 
determined to be consistent with carpal tunnel syndrome of 
moderate degree.  No mention was made of cubital tunnel syndrome.  
The report of a VA Compensation and Pension (C&P) examination 
performed in November 2001 shows that the Veteran had been 
diagnosed with right wrist pain and probable overuse 
syndrome/early carpal tunnel syndrome.  The examiner diagnosed 
symptoms of carpal tunnel syndrome based on an earlier EMG report 
and x-ray evidence of bilateral hand degenerative joint disease.  
A very brief VA outpatient note dated in March 2005 noted 
positive Tinel's sign, bilateral carpal tunnel, and right cubital 
tunnel, with negative Tinel's sign in all other locations.  

The Veteran was afforded a VA peripheral nerves examination in 
April 2008 in connection with this claim.  The examiner recounted 
the Veteran's relevant medical history, including the Veteran's 
assertion that he was told at the time of his 2001 C&P 
examination that he had cubital tunnel syndrome, and the 
suspicion was that the cubital tunnel syndrome was secondary to 
his diagnosed carpal tunnel syndrome.  Based on his examination 
of the Veteran, and noting that the November 2001 EMG did not 
reveal evidence of right or left ulnar neuropathy at the wrist or 
elbow, the examiner opined that the Veteran did not have cubital 
tunnel syndrome, and that he did not have a nerve condition 
secondary to his carpal tunnel syndrome.  

At his December 2009 Board hearing, the Veteran's wife, who 
identified herself as a Rating Veterans Service Representative 
(RVSR) at a VA RO, testified that service connection should be 
granted based on the March 2005 outpatient treatment note's 
assessment that the Veteran had cubital tunnel syndrome.  She 
discounted the April 2008 C&P examiner's opinion, stating that, 
with her experience as a rater, and being knowledgeable on 
peripheral nerve examinations, examiners often say that an EMG 
does not evaluate small fiber nerve conditions, and that this is 
one of those situations.  

Here, there is no evidence that the Veteran was diagnosed with 
cubital tunnel syndrome either while on active duty or within any 
presumptive period.  Rather, it is claimed by the Veteran that he 
has cubital tunnel syndrome that is secondary to his service-
connected carpal tunnel syndrome.  As noted, this assertion is 
based on the single treatment note from March 2005.  However, the 
Board finds more persuasive the other evidence showing that the 
Veteran does not have cubital tunnel syndrome.  First, the 
November 2001 EMG/NCS report that suggested that the Veteran had 
carpal tunnel syndrome did not mention cubital tunnel syndrome at 
all.  Additionally, the medical opinion from the examination 
report from April 2008 concluded that the Veteran does not have 
cubital tunnel syndrome, or any other nerve condition secondary 
to his carpal tunnel syndrome.  Absent medical evidence of a 
current disability, service connection cannot be granted.  

The Board acknowledges the Veteran's contention, and that of his 
wife, that he has cubital tunnel syndrome that is related to his 
service-connected carpal tunnel syndrome.  However, there is no 
evidence of record showing that either the Veteran or his wife 
has the specialized medical education, training, and experience 
necessary to render competent medical opinion as to the diagnosis 
or origin of the claimed cubital tunnel syndrome disability.  In 
this regard, the Board also notes that the Veteran's spouse seems 
to suggest that the April 2008 examination was inadequate because 
the examiner did not recognize, as did she, that an EMG does not 
evaluate small fiber nerve conditions.  However, the Board 
reiterates that neither the Veteran nor his spouse is competent 
to make what is a medical determination.  Consequently, the 
Veteran's own assertions as to the presence or etiology of his 
claimed cubital tunnel syndrome disability have no probative 
value.  The Board gives greater weight to the examination 
conducted with a view toward determining whether the Veteran in 
fact experiences this disability and its etiology.  The treatment 
note referring to cubital tunnel syndrome is not otherwise 
supported in the record and is associated with no explanation for 
such an assessment.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against this 
service connection claim.  The Veteran does not have cubital 
tunnel syndrome that is traceable to disease or injury incurred 
in or aggravated during active military service, or to his 
service-connected carpal tunnel syndrome disability.  

B.  Femoral Artery Hardening

The Veteran contends that he has hardening of the femoral artery 
that is related to an in-service hip fracture that occurred while 
skateboarding.  Neither the Veteran's STRs nor his post-service 
medical records contain a diagnosis of hardening of the femoral 
artery or arteriosclerosis or any peripheral vascular disease.  
The Veteran contends that he should be service connected for this 
disability, or, in the alternative, that the issue should be 
remanded in order to afford him a VA examination.  

The basis for the claim is an assertion that private medical 
records from the Norton Suburban Hospital support the claim.  The 
records from Norton contain a report of a CT scan that showed an 
unusual calcific linear density over the left hip, which the 
examiner suspected is related to the Veteran's in-service hip 
surgery.  Nowhere did the examiner provide or even suggest a 
diagnosis of hardening of the femoral artery.  

As noted, the existence of a current disability is required 
before service connection may be granted.  Here, the record fails 
to show that the Veteran has the claimed disability.  

The Veteran contends that the evidence related to the in-service 
hip fracture and the post-service radiological evidence from 
Norton Hospital compels an examination in order to obtain a 
clinical diagnosis.  The Veteran was not afforded a VA 
examination in connection with this claim, and the Board will not 
remand for an examination, because one is not warranted under the 
circumstances.  The Court has clearly defined the circumstances 
under which an examination is required.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  In McLendon, the Court 
determined that there are four elements to be reviewed to 
determine if a medical examination is necessary.  The Court found 
that a VA medical examination is required when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  Id.  

Here, not even the first element is met; there is no competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability.  While there is evidence of the 
Veteran's in-service hip fracture, there is no indication, other 
than the Veteran's own speculation, that the claimed (but not 
diagnosed) disability exists and may be associated with the in-
service event.  Finally, given the absence of a current 
disability of hardening of the femoral artery, the Board finds 
that there is sufficient competent medical evidence on which to 
make a decision on the claim.  

In sum, service connection for hardening of the femoral artery 
must be denied because there is no medical evidence that the 
veteran currently has the disability for which benefits are being 
claimed, or that he had that disability at any time during the 
pendency of the claim.  Moreover, remand for a medical nexus 
examination is not warranted because there is no competent 
evidence of a current hardening of the femoral artery disability, 
or persistent or recurrent symptoms of hardening of the femoral 
artery, and no indication that the claimed but undiagnosed 
femoral artery disability may be associated with the Veteran's 
service or with another service-connected disability.  

The Board again notes that neither the Veteran nor his spouse is 
competent to provide medical opinions.  In light of the 
foregoing, the Board finds that the preponderance of the evidence 
is against this service connection claim.  The Veteran does not 
have hardening of the femoral artery that is traceable to disease 
or injury incurred in or aggravated during active military 
service, or to a service-connected disability.

III.  Effective Dates

The general rule regarding effective dates is that, except as 
otherwise provided, the effective date of an evaluation and award 
of compensation based on an original claim, a claim re-opened 
after final disallowance, or a claim for increase, will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Generally, if a claim of service connection is received within a 
year of separation from service, the effective date will be the 
day following the date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1).  A specific claim in the form prescribed by VA must 
be filed in order for benefits to be paid.  38 C.F.R. § 3.151 
(2009).  A claim, even one made informally, must indicate an 
intent to apply for one or more benefits.  38 C.F.R. § 3.155 
(2009).  

A.  Adjustment Disorder

The Veteran is service connected for an adjustment disorder with 
generalized anxiety disorder, rated as 30 percent disabling, 
effective from November 22, 2006.  It is contended that the 
effective date of this award should be earlier than that.  
Specifically, at his December 2009 Board hearing it was suggested 
that evidence in the Veteran's STRs warranted an effective date 
of the day following his retirement from military service.  

The Veteran's STRs contain several entries that were discussed in 
testimony at the Veteran's Board hearing.  Specifically, 
reference was made to a May 1978 head laceration that resulted in 
a mild unconsciousness; a January 1979 treatment note indicates 
that the Veteran had seasonal affective disorder; an August 1980 
note mentioning that the Veteran had work-related stress, which 
was diagnosed as mild situational tension; an October 1980 STR 
note documenting a concussion, and a June 1988 note indicating 
treatment for a nervous stomach; a January 1999 note that, it is 
averred, diagnosed depression and seasonal affective disorder, 
but which actually assessed possible seasonal affective disorder-
like symptoms, and did not mention depression; an April 1999 
mental health note that noted high job stress; a July 2000 
diagnosis of seasonal affective disorder; and an April 2001 
mental note indicating high job stress.  

When the Veteran submitted his initial multi-issue claim for 
service connection in October 2001, shortly before he retired 
from the Air Force, he did not list a mental disorder as one of 
the disabilities for which he was claiming service connection.  
The Veteran's initial claim for service connection for a mental 
disorder was received on January 25, 2007.  The claim was for 
service connection for PTSD and for depression, claimed as 
secondary to all of his service-connected disabilities.  

The Veteran had been evaluated as reported in a November 2006 
mental health clinic intake consultation note.  The Veteran's 
specified complaint was that he had a lot of depression that had 
been building up for a long time.  He stated that he was not the 
happy person he used to be, and was experiencing feelings of 
anger.  The Veteran stated that the precipitating event was the 
drowning of a co-worker, which had caused him to focus on death 
of another co-worker in the past.  The Veteran reported that he 
had had no previous mental treatment.  A diagnosis was made 
utilizing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) criteria.  The 
DSM-IV Axis I (clinical disorders and other conditions that may 
be a focus of clinical attention) diagnosis was depressive 
disorder, rule out PTSD.  (The Veteran withdrew his PTSD claim in 
correspondence dated in June 2007.)  

When the RO granted service connection for the Veteran's mental 
disorder, it assigned an effective date of November 22, 2006, the 
date of the mental health outpatient report that, for the first 
time, provided a confirmed diagnosis of a mental disorder.  

Here, it was first factually ascertainable that the Veteran had a 
mental disability related to military service during the course 
of his November 22, 2006, mental health consultation.  The 
Veteran's claim for service connection for depression claimed as 
secondary to his multiple service-connected disabilities was 
received at VA on January 24, 2007.  No earlier than the date 
established by the RO may be set as an effective date, 
particularly because the claim expressing an intent to file for 
such a benefit was not received until January 2007.

As noted, it has been contended that entries in the Veteran's 
STRs constitute evidence of a mental disability during service.  
However, the Board finds that these records are not evidence that 
it was factually ascertainable that the Veteran had a chronic 
mental disorder prior to the diagnosis given in November 2006, or 
more importantly, as an expression of an intent to file a claim 
of service connection.  Indeed, many of the STR file entries 
relate to physical complaints, not mental complaints.  In any 
event, as noted previously, no claim was filed expressing an 
intent to pursue the benefit of service connection for a mental 
disorder until after the effective date set by the RO.  Taking 
into account all the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim for an earlier 
effective date for service connection of the Veteran's adjustment 
disorder.  

B.  Lumbar Strain

The Veteran is also service connected for lumbar strain and 
degenerative disc disease, L5-S1, rated as 10 percent disabling, 
effective from November 24, 2003.  At his Board hearing it was 
contended that the evidence of record supports assignment of an 
effective date of the day following his retirement from military 
service.  

When the Veteran submitted his initial multiple-issue disability 
claim a few weeks before he retired, he claimed service 
connection for, among other things, "back."  No specifics were 
provided.  At his November 2001 VA initial examination, the 
Veteran complained of middle and lower back problems since 1986.  
He said he believed this was due to his altered gait, caused by 
his in-service pelvic injury.  He reported intermittent thoracic 
and lumbar pain.  Examination revealed mild lumbar paraspinal 
tenderness to palpation, and lateral flexion of the lumbar spine 
limited to 15 degrees with stated pain.  While x-rays of the 
cervical and thoracic spine revealed degenerative changes, the x-
ray of the lumbar spine was normal, with a notation that the 
lumbar spine was within normal limits for the Veteran's age.  The 
examiner noted that there was insufficient clinical evidence to 
warrant a diagnosis of any acute or chronic disorder or residuals 
thereof.  

In a rating decision dated in January 2002, the Veteran was 
granted service connection for, among other things, degenerative 
change of the thoracic spine, rated as 10 percent disabling, 
effective November 1, 2001, the date following the Veteran's 
retirement from the Air Force.  Service connection for a lumbar 
spine disability was denied.  

In a rating decision dated in January 2004, the Veteran was 
granted service connection for lumbar strain and degenerative 
disc disease, L5-S1, rated at 10 percent disabling effective from 
November 24, 2003, the date of a VA C&P examination that found 
that the Veteran had lumbar back pain consistent with a lumbar 
strain and degenerative disc disease.  The examiner's opinion was 
based on x-ray evidence showing degenerative disc disease at L5-
S1.  

The Veteran contends that the November 24, 2003, effective date 
should be changed to November 1, 2001, the date following the 
Veteran's retirement from service.  The argument is made that the 
evidence available at the time of his retirement supported this 
earlier effective date.  At the Veteran's Board hearing it was 
averred that the diagnoses made in the course of the November 1, 
2001, C&P examination was essentially the same as the one made at 
the November 24, 2003, C&P examination.  It was testified that 
"the findings [of the 2001 and 2003 examinations] are exactly 
the same."  In fact, they are not.  

As previously noted, the November 1, 2001, examiner noted that 
the x-ray of the lumbar spine was normal, and the x-ray report 
itself had a notation that the lumbar spine was within normal 
limits for the Veteran's age.  The examiner specifically noted 
that there was insufficient clinical evidence to warrant a 
diagnosis of any acute or chronic disorder of the lumbar spine.  

In contrast, the November 24, 2003, VA examination included a 
lumbar spine x-ray that found moderate narrowing of the L5-S1 
disk space, and diagnosed degenerative disc disease, L5-S1, a 
finding that was not present in the 2001 x-ray report.  

As noted in the preceding section, the effective date of an 
evaluation and award of compensation based on an original claim, 
a claim re-opened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Here, the Veteran's 
original claim for a back disability was in October 2001, before 
he retired from service.  The date that entitlement arose for 
service connection for a lumbar spine disability was November 24, 
2003, the date on which it was first factually ascertainable that 
he had a lumbar spine disability.  Applying these facts to the 
law, it is clear that the later of the two dates is November 24, 
2003, the date of the examination that first identified a lumbar 
spine disability.  In short, the facts did not show entitlement 
until more than a year after separation-November 24, 2003.  As 
this is the currently assigned effective date for this 
disability, the Board finds that the preponderance of the 
evidence is against the claim for an earlier date.  


ORDER

Entitlement to service connection for cubital tunnel syndrome is 
denied.

Entitlement to service connection for hardening of the femoral 
artery is denied.

Entitlement to an earlier effective date for the grant of service 
connection for adjustment disorder with generalized anxiety 
disorder is denied.

Entitlement to an earlier effective date for the grant of service 
connection for lumbar strain and degenerative disc disease, L5-
S1, is denied.


REMAND

The Veteran claims that he is entitled to an initial compensable 
disability rating for a leg length discrepancy.  The threshold 
for a compensable rating for this disability is when there is a 
shortening of the bones of one lower extremity of between one and 
one-quarter and two inches (3.2 cm to 5.1 cm).  38  C.F.R. § 
4.71a, Diagnostic Code 5275 (2009).  Based on testimony at the 
Veteran's Board hearing, there may be evidence missing from the 
record that might support the claim that the Veteran experiences 
such a leg length discrepancy.  

The Veteran's in-service medical records from the period after 
the Veteran underwent a surgical procedure for a hip fracture in 
August 1986 all include objective findings that there was no leg 
length discrepancy.  One report noted that the Veteran perceived 
that there was a leg length discrepancy, but the examiner 
attributed that to muscle weakness, which presumably was related 
to the rehabilitative process following surgery.  The report of a 
VA examination in November 2001, on the day after the Veteran 
retired from military service, reported a leg length discrepancy 
of 2.5 cm, which is slightly less than one inch.  A VA orthopedic 
clinic note dated in March 2002 noted as a clinical observation 
that the Veteran's left leg was shorter by two cm.  

Nevertheless, at the Veteran's aforementioned Board hearing, he 
testified that a leg length discrepancy was first documented by 
one T. Stone in October 2001.  The Board can find no such 
document in the record.  The Veteran also testified that he had 
been fitted with a two-inch lift at the Louisville, Kentucky VA 
Medical Center (VAMC).  It was felt that, given that the Veteran 
was fitted with a two-inch lift, the 2.5 cm notation in the 
report of the November 2001 VA examination must have been a 
typographical error that the RO had somehow failed to resolve.  
The Veteran contended that there is nothing the record regarding 
the orthopedic lifts, an observation with which the Board 
concurs.  

Because there is the suggestion of missing documents from the 
record that could support this claim, the Board will remand in 
order to obtain them.  After the records search is concluded, the 
Veteran will be afforded a VA examination for the express purpose 
of measuring his lower extremities in accordance with the rating 
criteria found at Diagnostic Code 5275.   

The Veteran also contends that he is entitled to an initial 
rating higher than 30 percent for his service-connected 
adjustment disorder with generalized anxiety disorder.  In 
testimony at the December 2009 hearing, and in a letter submitted 
by the Veteran's step-daughter, it was suggested that the 
Veteran's symptoms are significantly worse than those shown in 
the record.  Consequently, it appears that, if the Veteran is as 
disabled by his service-connected adjustment disorder as is 
claimed by his wife and daughter, it is reasonable that there 
would be records of ongoing treatment that exist but have not yet 
been made a part of the record.  The Board therefore will remand 
in order to identify and obtain any mental health treatment 
records that are not of record.  The Board also finds that the 
averments by the Veteran's spouse and step-daughter suggesting a 
degree of disability that is so much at odds with the findings of 
the June 2007 mental disorders examination impliedly constitutes 
an allegation of a worsening condition, necessitating remand for 
a new mental disorders examination.  See Palczewski v. Nicholson, 
21 Vet. App 174, 180-82 (2007) (suggesting that evidence or 
allegation of worsening of a disability since a previous 
examination would warrant an additional VA examination).  

Accordingly, the Veteran's case is REMANDED to the AOJ for the 
following actions:
	
1.  The AOJ should contact the Veteran and 
his representative and ask them to identify 
the medical facility where the record of T. 
Stone's examination in October 2001 may be 
found.  The Veteran should also be asked to 
provide the date and any other relevant 
specifics regarding the issuance of a 
reported two-inch lift at the Louisville, 
Kentucky VAMC.  The Veteran should also be 
asked to identify all sources of treatment 
related to his service-connected mental 
disorder.  The AOJ should then obtain for 
the record any identified records.  

If the AOJ is unsuccessful in obtaining any 
medical records identified by the Veteran, 
it should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.   

2.  After the foregoing records search has 
concluded, the AOJ should arrange for the 
Veteran to undergo a VA examination by a 
clinician with appropriate expertise to 
precisely measure the Veteran's lower 
extremities in accordance with 38  C.F.R. § 
4.71a, Diagnostic Code 5275.  Specifically, 
Diagnostic Code 5275 calls for measuring 
both lower extremities from the anterior 
superior spine of the illium to the 
internal malleolus of the tibia.  

If there is a discrepancy between this 
examiner's measurements and other reports 
in the record, including the post-operative 
reports from 1986 and 1987 found in the 
Veteran's service treatment records, the 
report of the November 2001 initial C&P 
examination, and any evidence obtained as a 
result of the search conducted in paragraph 
1 above, the examiner should provide an 
explanation for any noted discrepancies.   

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.

The AOJ should ensure that the examination 
report complies with this remand and the 
questions presented in the AOJ's 
examination request.  If the report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

3.  The Veteran should also be afforded 
another VA mental disorders examination in 
order to determine the current degree of 
disability attributable to his service-
connected adjustment disorder with 
generalized anxiety disorder.  All 
indicated tests should be conducted, and 
the results of tests should be incorporated 
into the examination report.  A Global 
Assessment of Functioning (GAF) score 
should be provided and explained in the 
context of the pertinent rating criteria.

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.

The AOJ should ensure that the examination 
report complies with this remand and the 
questions presented in the AOJ's 
examination request.  If the report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

4.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issues remaining on appeal in light of 
all information or evidence received.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.    

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


